Citation Nr: 1452340	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-30 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for pes planus to include as secondary to service-connected right hip.  

2.  Entitlement to an initial rating in excess of 10 percent for left hip arthritis. 

3.  Entitlement to an increased rating in excess of 30 percent for right hip arthritis, status post right hip replacement.  

4.  Entitlement to an increased initial rating for degenerative disc disease, lumbar spine with radiculopathy, rated as 10 percent disabling prior to January 27, 2014, and 20 percent thereafter. 

5.  Entitlement to total disability individual unemployability (TDIU).

6.  Entitlement to compensation under 38 U.S.C. 1151 for residuals of a stroke.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1988 to December 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and November 2011 rating decisions issued by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  A February 2014 rating decision increased the disability rating for degenerative disc disease of the lumbar spine from 10 to 20 percent, effective January 27, 2014.  

The Board notes that the issue of an increased rating in excess of 30 percent for right hip arthritis, status post right hip replacement was not addressed on a Statement of the Case (SOC).  See 38 C.F.R. § 20.200 (2013).  However, the Board finds that remanding this claim for issuance of a SOC would be redundant in light of the fact that it has already has been addressed in the February 2014 SSOC.  In Archbold v. Brown, 9 Vet. App. 124 (1996), the United States Court of Appeals for Veterans Claims (Court) held that the issuance of an SOC was not an absolute requirement for the acceptance of a Substantive Appeal (submitted here in March 2014).  Specifically, the Court noted that, although the veteran had not received an SOC, he nevertheless, filed correspondence that the court found to meet the requirements for a Substantive Appeal.  Archbold, 9 Vet. App. at 132-33.  Thus, the Board finds that the procedural deficiency, as noted above, has been remedied.  

The Veteran has raised a claim to reopen the previously denied claim of service connection for hypertension.  (See Statement in Support of Claim, dated December 3, 2009), which is referred to the RO for appropriate action.  

The issues of entitlement to service connection for pes planus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's left hip disability has been manifested by pain, stiffness, limitation of motion and limitation of some activities; however, there was no showing of limitation of flexion of the thigh to 30 degrees or limitation of abduction of the thigh with motion lost beyond 10 degrees.  

2.  Throughout the appeal period, the Veteran's, right hip arthritis, status post right hip replacement has been manifested by moderately severe symptoms, including pain and limitation of motion.

3.  For the period prior to January 27, 2014, the Veteran's degenerative disc disease, lumbar spine, was manifested by recurrent low back pain; however, thoracolumbar forward flexion was greater than 60 degrees; a combined range of thoracolumbar motion was greater than 120 degrees; there was no muscle spasm, guarding, or localized tenderness severe enough to cause an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome.

4.  For the period beginning January 27, 2014, the Veteran's degenerative disc disease, lumbar spine, has been manifested by recurrent low back pain and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  It was not productive of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.

5.  Beginning January 27, 2014, the Veteran's degenerative disc disease, lumbar spine resulted in mild impairment of the sciatic nerve of the right lower extremity. 

6.  The evidence does not demonstrate that Veteran's strokes were proximately due to any fault on the part of VA in providing the care or treatment and further fails to show that the strokes were due to an event not reasonably foreseeable. 

7.  The Veteran gave informed consent for the right total arthroplasty procedure.


CONCLUSIONS OF LAW

1.  Throughout the appellate period, the criteria for an initial rating in excess of 10 percent for left hip arthritis have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5010, 5251-5253 (2013). 

2.  For the entire appellate period, the criteria for an evaluation of 50 percent, but no higher, right hip arthritis, status post right hip replacement, have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5054 (2013).

3.  For the period prior to January 27, 2014, the criteria for a rating in excess of 10 percent for degenerative disc disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§, 4.7, 4.71a, Diagnostic Code 5242 (2013).

4.  For the period beginning January 27, 2014, the criteria for a rating in excess of 20 percent for degenerative disc disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2013).

5.  The criteria for a separate 10 percent disability rating, effective December 23, 2005, for neurological impairment of the right lower extremity resulting from a lumbosacral strain have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 38 C.F.R. § 4.124a , Diagnostic Code 8720. 

6.  The criteria for entitlement to compensation for additional disability under 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Notification letters were sent in November 2009 and July 2010 that complied with the requirements of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  

The information and evidence that have been associated with the claims file include VA treatment records, VA examination reports, service treatment records (STRs), Social Security Administration (SSA) records, and statements from the Veteran.  All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in July 2009, March and October 2011, and January 2014 in relation to his claims.  These examinations addressed the pertinent criteria, and there is no argument or indication that they are inadequate.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II. Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2014).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A. Left Hip Arthritis

The Veteran's left hip disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5251.  The Board notes that hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 

Diagnostic Code 5251 provides a maximum 10 percent rating for limitation of extension of the thigh to 5 degrees.  

The Veteran's left hip disability may also be rated under Diagnostic Codes 5252 or 5253, for limitation of motion of the thigh.  Diagnostic Code 5252 provides for a 20 percent rating for limitation of flexion to 30 degrees, a 30 percent rating for flexion limited to 20 degrees, and a 40 percent for flexion limited to 10 degrees.  Diagnostic Code  5253 provides for a 20 percent rating for limitation of abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  

Range of motion of the hip joint is measured by flexion and abduction.  Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II. 

Factual Background & Analysis

On VA examination in March 2011, the Veteran reported pain, weakness, instability and stiffness associated with his left hip.  He reported weekly flare-ups lasting hours and precipitated by "walking too much."  He explained that additional limitation during flare-ups caused difficulty in walking.  

Range of motion testing revealed flexion to 125 degrees, extension to 30 degrees, and abduction to 45 degrees.  The Veteran was able to cross his legs, and could toe-out to more than 15 degrees.  There was no objective evidence of pain with active motion.  There was also no objective evidence of pain following repetitive motion and the examiner noted there was no additional limitation of motion following repetitive motion.  The examiner further noted there was no ankylosis.  There was a leg length discrepancy with the right femur popliteal crease extending at least 1 cm further than the left.  X-ray revealed minimal degenerative changes of the left hip, with slight join space narrowing.  There was no recent bone trauma or destruction.  

On January 2014 VA examination, the Veteran reported that his left hip ached most of the time.  The Veteran reported experiencing flare-ups with activity.  He reported that during flare-ups, his pain level was 9/10.  The examiner noted that it was not possible, without resort to mere speculation, to estimate either the loss or range of motion or describe the loss of function because there was no conceptual or empirical basis for making such a determination without directly observing function under such circumstances.  

Physical examination of the left hip revealed 115 degrees of hip flexion with pain at 110 degrees.  Extension was greater than 5 degrees with no objective evidence of pain.  The examiner noted that abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Range of motion was not significantly affected after repetitive testing.  There was no evidence of ankylosis and the leg length discrepancy was again noted.  

Considering the rating criteria applicable to the Veteran's right hip arthritis, the Board finds that the evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences or even approximates limitation of flexion of the thigh to 30 degrees or less or limitation of abduction of the thigh where motion is lost beyond 10 degrees.  Thus, the Board finds that the Veteran's right hip arthritis does not approximate the criteria for a rating in excess of the currently assigned 10 percent disability rating.  38 C.F.R. § 4.7.

The Board notes that although the March 2011 VA examiner did not himself provide an estimate of the additional loss of range of motion during reported flare-ups, the examiner nonetheless noted there was no objective evidence of additional limitation after repetitive testing.  Moreover, in light of the subsequent examiner's comments, it is not likely that such examiner would have been able to accurately gauge additional functional limitation under such circumstances in the absence of direct observation. 

The Board accepts that the Veteran has functional impairment.  See DeLuca, surpra.  The Board also finds his reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant a higher evaluation.  Although the VA examiners stated that they could not determine functional loss due to flare-ups without resort to speculation, the range of motion testing demonstrated that three repetitions did not reduce the range of motion, which was far greater than thresholds that would warrant a 20 percent rating under either DC 5252 or 5253.  There is no basis, then, for an evaluation in excess of 10 percent under DC 5010-5251 for any portion of the rating period on appeal.

B.  Right Hip Arthritis, Post Hip Replacement

The Veteran's left hip disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5054.

Disabilities associated with traumatic arthritis are evaluated under Diagnostic Code 5010.  Traumatic arthritis is evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  As noted above, degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5054 etc.). 

Diagnostic Code 5054 pertains to hip replacements.  Under Diagnostic Code 5054, a 50 percent rating is warranted with moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for symptoms of markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent rating is warranted following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71a, DC 5054.

The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is ":markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

The Veteran's right hip disability can also be rated under 38 C.F.R. § 4.71a, DC 5252.  As earlier noted, DC 5252 provides a 30 percent rating for flexion limited to 20 degrees, and 40 percent for flexion limited to 10 degrees.  

Factual Background & Analysis

On examination in December 2009, the Veteran reported pain, stiffness, weakness, instability, and fatigability associated with his right hip.  He reported flare-ups that impeded his ability to walk or run and stops all other activities.  Flare-ups were precipitated by standing, sitting, or walking.  He denied requiring bed rest.  He reported relying on a cane and crutches.  The Veteran described feeling like the implant in his femur was moving and reported limited range of motion when putting weight on his legs.  

Examination revealed flexion to 91 degrees, extension to 10 degrees, adduction to 15 degrees and abduction to 46 degrees.  External rotation was recorded to 90 degrees and international rotation to 50 degrees.  There was no evidence of ankylosis.  There was an additional loss of 6 degrees abduction following repetitive use testing.  There was objective evidence of pain noted following repetitive-use testing, but there was no evidence of weakness, lack of endurance or incoordination.   

The examiner noted that the Veteran uses a cane to walk, walks with a decreased stride length, and braces himself upon standing up and sitting down.  The examiner also noted the Veteran's residual right leg shortening but indicated that there was no instability on the joint found on the exam.  

On examination in March 2011, the Veteran reported increasing pain in his right hip.  Right hip flexion was to 90 degrees, extension to 15 degrees, and abduction to 45 degrees.  The Veteran was unable to cross his right leg over his left but was able to point his toes out greater than 15 degrees.  There was no objective evidence of pain with active motion.  There was no evidence of pain or additional limitations following repetitive motion.  There was no evidence of ankylosis and no weakness found in the right hip joint. 

On examination in January 2014, the Veteran reported continued pain with his right hip.  He had flare-ups with activity.  He reported that during his flare-ups, his pain level was 9/10.  The examiner noted that it was not possible without mere speculation to estimate either the loss or range of motion or describe the loss of function because there is no conceptual or empirical basis for making such a determination without directly observing function under such circumstances.  

Upon examination, flexion was recorded to 105 degrees, with objective evidence of pain at 90 degrees.  Extension was greater than 5 degrees with no objective evidence of pain.  Abduction was not lost beyond 10 degrees, adduction was not limited such that he Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in range of motion following repetitive use testing.  Functional loss was attributed to less movement than normal and pain on movement.  There was no evidence of ankylosis and the Veteran's left leg discrepancy was noted.  The examiner indicated the Veteran used a shoe lift insert for his left leg.  The examiner concluded the Veteran's right joint hip replacement resulted in intermediate degrees of residual weakness, pain and/or limitation of motion.  

X-rays revealed prominent facet arthritic changes at the right lumbosacral junction.  The right hip prosthesis had anatomic alignment with no abnormal luceny around the prosthesis.  The examiner's impression was stable appearing right hip joint prosthesis with adjacent dystrophic changes.  

As noted previously, a 30 percent disability rating is in effect for residuals of right hip replacement surgery pursuant to Diagnostic Code 5054.  A higher 50 percent rating is warranted as moderately severe residuals of weakness, pain or limitation of motion have been shown.  That is, the objective medical evidence showing right hip limitation of motion and pain and the Veteran's competent and credible statements regarding constant pain and use of a cane show disability that more nearly approximates moderately severe residuals.  See 38 C.F.R. §§ 4.7, 4.71a, Code 5054; see also Layno v. Brown, 6 Vet. App. 465 (1994).

A higher than 50 percent rating is not warranted under Diagnostic Code 5054 as the residuals described by the examiners are no more than moderate in severity and do not rise to the level of markedly severe residuals.  See 38 C.F.R. § 4.71a, DC 5054.    The Board notes that the Veteran has noted using a cane in conjunction with his left hip disability, right hip disability, and lumbar spine disability.  Thus, the evidence does not suggest cane use is due solely to painful motion of weakness following implantation of prosthesis.  Id. 

Considering the DeLuca factors and the evidence of record, the Board finds that the current 30 percent rating more than adequately compensates the Veteran for any functional loss due to pain and weakness.  DeLuca, 8 Vet. App. at 204-7. 

The Board has considered other applicable diagnostic codes but finds that there is no basis for a higher rating.  This is because the evidence of record does not show that the Veteran has ankylosis, a flail joint, or impairment of the femur such that a fracture of the shaft or anatomical neck nonunion or malunion such as to enable a higher rating under Diagnostic Codes 5250, 5254, 5255.

With respect to scars, at the December 2009 VA examination, the Veteran's right hip scars measured 10cm by .6 cm, 2cm by .5 cm, and 2 cm by .5 cm and was not found to be symptomatic.  Rather, the VA examiner reported that there was no scar tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  Thus, a separate, compensable, rating for right hip scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

C.  Lumbar Spine

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which follows the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V; see also 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note 5. 

In the present case, both prior to and from January 27, 2014, it has not been contended nor shown by medical evidence that the Veteran has a vertebral fracture (5285); complete bony fixation of the spine (DC 5286), or ankylosis of the lumbar spine (DC 5289 or General rating formula for diseases and injuries of the spine).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable.

Factual Background & Analysis- Prior to January 27, 2014

On VA examination in October 2011, the Veteran reported lower back pain related to hip pain.  He reported flare-ups in the form of pain brought on by prolonged period of sitting or standing.  

Ranges of motion of the lumbar spine were recorded as forward flexion to 90 degrees, with objective evidence of pain at 70 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  With the exception of forward flexion, there was no objective evidence of pain on motion.  The ranges of motion remained unchanged following repetitive motion and there was no functional loss or impairment.  

There was no guarding, spasm, or tenderness of the thoracolumbar spine.  Neurologic examination revealed that motor strength was normal and there was no muscle atrophy.  Sensation to light touch was normal throughout the lower extremities bilaterally, straight leg raising was normal bilaterally, and there was no evidence of radiculopathy.  Reflex examination showed hypoactive or absent reflexes in the bilateral lower extremities.  The Veteran reported occasional use of a cane and a shoe lift for his left shoe.  He also stated the cane usually left in his car.  The examiner noted imaging studies documented arthritis of the lumbar spine.  

The Board finds that medical evidence of record does not warrant an initial disability rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  In this respect, the evidence does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  There was also no evidence of muscle spasm or guarding.  Additionally, while the Veteran reported flare-ups, the March 2011 examiner also indicated that the Veteran's joint function was not additionally limited on repetitive motion and that there was no additional limitation due to pain.  While that examiner did not provide an estimate of additional functional limitation during flare-up expressed in degrees of lost motion, a later response in another examination report indicated that such an estimate is not realistic and thus any additional development would not likely yield any useful information and would only serve to delay the appeal.  Soyini v. Derwinski, 1 Vet. App. 540, 546  (1991).

In reaching the above conclusion, the Board has considered the Veteran's complaints of pain.  These subjective complaints are found to have been fully contemplated by the 10 percent rating already in effect.  Such complaints do not here support an increased rating because the evidence fails to demonstrate additional functional loss as a result to such pain, even on repetitive movement.

Factual Background & Analysis - From January 27, 2014

On VA examination in January 2014, the Veteran reported constant discomfort in his lower back of varying intensities.  He reported that the aching pain progressed to a stabbing pain if he participated in too much activity.  He reported that his pain level would increase to 10/10.  The examiner noted that it was not possible without mere speculation to estimate either the loss or range of motion or describe the loss of function because there is no conceptual or empirical basis for making such a determination without directly observing function under such circumstances.  

Range of motion testing recorded forward flexion to 65 degrees, with objective evidence of painful motion beginning at 60 degrees.  Extension was recorded to 10 degrees; left and right lateral flexion were recorded to 15 degrees with evidence of painful motion beginning at 10 degrees; right and left lateral rotation were recorded to 15 degrees.  Following repetitive-use testing, forward flexion was recorded to 70 degrees, extension to 15 degrees, right and left lateral flexion to 15 and 20 degrees, respectively, and; right and left lateral rotation to 15 and 25 degrees, respectively.   The examiner noted that there was some functional loss evidenced by less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing.  The examiner also noted the Veteran had guarding of the lumbar spine resulting in abnormal gait or abnormal spinal contour.  

Neurologic examination revealed that motor strength was normal and there was no muscle atrophy.  Sensation to light touch was normal throughout the lower extremities bilaterally, straight leg raising was normal bilaterally.  Reflex examination showed hypoactive or absent reflexes in the bilateral lower extremities. There were some signs of radiculopathy in the right lower extremity.  An assessment of degenerative arthritis of the lumbar spine and lumbar radiculopathy was provided.  

The RO increased the Veteran's disability rating to 20 percent based on evidence of guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board finds that the Veteran's degenerative disc disease of the lumbosacral spine warrants no more than the 20 percent disability rating currently assigned.  The evidence does not demonstrate forward flexion of the thoracolumbar spine greater of less than 30 degrees of favorable ankylosis, which would warrant the next higher 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

The Board further finds that the current 20 percent rating more than adequately compensates the Veteran for any functional loss due to pain and weakness.  DeLuca, 8 Vet. App. at 204-207.  Again, the examiner found no additional loss of motion on repetitive motion, and there was no incoordination.

In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes.  Furthermore, the maximum rating otherwise allowable for arthritis in the absence of limitation of motion is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).

The Board has also considered whether the Veteran's lumbosacral strain is productive of any associated neurologic abnormalities that may warrant a separate rating.  The Board notes that diminished and absent reflexes were shown on the October 2011 and January 2014 VA examinations.  Additionally, the January 2014 VA examiner noted that the Veteran began exhibiting mild symptoms of radiculopathy in the right lower extremity, affecting the sciatic nerve.  

Diagnostic Code 8720 proscribes that for incomplete paralysis, severe impairment, with marked muscular atrophy, a 60 percent rating is warranted, and 40, 20, and 10 percent evaluations are warranted for moderately-severe, moderate, and mild impairment respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8720 (2013).  The Board finds a separate 10 percent disability rating is warranted for mild impairment of the sciatic nerve of the right lower extremity.  However, a separate compensable rating for neurological impairment of the left lower extremity is not warranted.  Although the left lower extremity did exhibit absent ankle reflexes, the Veteran was otherwise without sensory deficits or loss of strength or motion in the left lower extremity.  

D.  Extraschedular Considerations

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular criteria contemplate the Veteran's symptomatology associated with his left hip, right hip, and lumbar spine disability, which primarily consists of limitation of motion with associated pain.  The degree of disability exhibited is contemplated by the rating schedule.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order. 

III. 38 U.S.C.A. § 1151

The Veteran claims that he suffered a stroke in May 2007 that was attributable to right hip surgery performed at a VA facility on August 4, 2006.  Specifically, he contends that prior to his surgery (right total arthroplasty), he was prescribed blood thinning medication (Coumadin) to prevent to the occurrence of a stroke.  Several months after the surgery, he was abruptly taken off the medication and suffered a stroke as a result.   

When a veteran suffers a qualifying additional disability or death as the result of hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished by VA, compensation will be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, the additional disability or death must have been directly caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.  38 C.F.R. § 3.361(c), (d).  This standard will be met if VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or if VA furnished treatment, care, or examination without the informed consent of the veteran.  38 C.F.R. § 3.361(d)(1). Alternatively, compensation will be awarded if additional disability or death was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(2).

The Veteran is competent to provide evidence of symptoms and experiences observable by his senses; however, he is not competent to determine the cause of posterior cerebral artery or occipital ischemic strokes, or other symptoms, as this requires specialized knowledge and training to understand the complexities of the gastrointestinal and musculoskeletal systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

For the reasons explained below, the Board finds that the criteria for compensation based on 38 U.S.C.A. § 1151 have not been met.  38 C.F.R. § 3.361.

First, the Veteran gave informed consent to have the right total arthroplasty performed and the risk and benefits of the surgery was explained.  See VA Treatment Record, dated August 4, 2006.  

The Veteran directs the Board to a May 19, 2010 entry by a VA treatment provider, who noted that his left posterior cerebral artery (PCA) stoke appeared to be secondary to either rebound hypercoagulability secondary to stopping Coumadin or to hypertension.  The examiner also noted that a hypercoagulation test was negative.  By way of history, the Board notes that a May 2007 MRI also showed the occurrence of a left occipital ischemic stroke.

The evidence is against a finding that the Veteran's PCA stroke or left occipital ischemic strokes are due to hypercoagulability secondary to stopping Coumadin.  As just noted, a hypercoagable work-up was negative.  See VA treatment record dated May 29, 2007.  

Additionally, the March 2011 examiner found that the Veteran's contentions that Coumadin should have been continued to prevent first time stroke is not supported by scientific literature.  The examiner explained that current research primarily concerns risk/benefit scenarios for taking various doses of aspirin to prevent a first stroke.  Only in the case of persons with persistent atrial fibrillation or paroxysmal atrial fibrillation with other comorbidities is warfarin (a blood thinner) recommended for primary stroke prevention.  

The examiner also noted that the Veteran's PCA stroke was asymptomatic in May 2007, which indicated that whatever damage might have occurred had by then resolved.  Additionally, VA examiners in May 2007 described the PCA stoke found on the MRI as "old/subacute."  The March 2011 examiner explained that it was not possible to pinpoint a timeline for an old infarct.  

The examiner then detailed the Veteran's long history of hypertension and concluded that this medical history along with documented research showing African Americans are at double the risk for stroke as Caucasian Americans of the age, sex, weight and height makes it less likely than not his strokes were caused by hyper coagulation.  The examiner noted that all lab results were negative for etiology of the Veteran's strokes other than normal risk factors for strokes: hypertension, hyperlipidemia, age, ethnicity, and smoking.  

In sum, no qualifying additional disability has been shown to have resulted from the procedure in question.  In any event, the evidence does not show carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault, or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See 38 C.F.R. § 3.361(c), (d).  Post-operative records from the arthroplasty note no complications with the procedure.  The preponderance of the evidence is against a finding of a causal relationship between any current disability and VA treatment, specifically the August 2006 arthroplasty.  See 38 C.F.R. § 3.361.  As such, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to an initial rating in excess of 10 percent for left hip arthritis is denied.

A 50 percent disability rating, but no higher, for residuals of a right hip replacement is granted.  

For the period prior to January 27, 2014, an initial rating in excess of 10 percent for degenerative disc disease, lumbar spine, is denied. 

For the period beginning January 27, 2014, an initial rating in excess of 20 percent for degenerative disc disease, lumbar spine, is denied.  

A separate disability rating of 10 percent and no higher for neurological impairment of the right lower extremity is granted. 

Compensation for an additional disability based on 38 U.S.C.A. § 1151 is denied.


REMAND

Pes Planus 

The March 2011 VA examiner concluded there was no disability, to include pes planus, found upon examination of the bilateral feet.  However, the December 2009 VA examiner noted that the Veteran "has pes planus bilaterally, which is worse on the right, that is most likely related to his hip condition."  The March 2011 VA examiner did not appear to consider this diagnosis in reaching his conclusion.  Thus, further clarification is needed.

Total Disability Individual Unemployability (TDIU)

Over the course of this appeal the Veteran has undergone VA examinations where the examiners have addressed the impact of certain service-connected disabilities on his ability to work.  However, no examiner has considered whether all of his 
service-connected disabilities, so collectively or in combination, render him unable to obtain and maintain employment that could be considered substantially gainful versus just marginal in comparison.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  Thus, medical comment is needed concerning this before deciding this claim.

On his December 2009 application for TDIU, the Veteran provided work history dating back only to 2007.  The evidence of record thus appears to be incomplete with regards to the work experience the he possesses.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as additional development is being undertaken, the Board finds it appropriate to give the Veteran another opportunity to provide additional evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the March 2011 VA examiner in order to obtain an addendum opinion determining whether or not the Veteran has pes planus.  (If that examiner is not available, then a comparably qualified examiner may answer instead.)

The examiner must comment on the significance, if any, of the December 2009 VA examiner's finding of pes planus, bilaterally.  If the examiner determines that a new VA examination is required, one should be scheduled.  

If the examiner provides a diagnosis of pes planus, the examiner must opine as to its likely etiology.  Specifically, the examiner must state whether:

(a) It is as least as likely as not (50 percent or greater probability) that any diagnosed pes planus is proximately due to or aggravated beyond the natural progression of the disease by the Veteran's right hip disability, left hip disability, or lumbosacral disability, or any combination thereof? 

(b) It is as least as likely as not (50 percent or greater probability) that any diagnosed pes planus is the result of active military service. 

A rationale must be provided for all opinions given.  

2.  Attempt to obtain from the Veteran additional detailed information regarding his work history.  

3.  Forward the claims file to the January 2014 VA examiner in order to obtain an addendum opinion concerning whether the Veteran's service-connected disabilities (all of them in combination) preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training, but not his advancing age and any impairment due to other disabilities that are not service connected.

The examiner also needs to indicate what type of accommodation the Veteran would need, assuming he would, to work in a sedentary capacity, and it must be with consideration of whether this indeed a reasonably viable option given his level of education, prior work experience and training.

4.  Thereafter, readjuciate the issues on appeal.  If any benefit remains denied, issues a SSOC and return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


